Citation Nr: 9929323	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-10 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1997, and a statement of the case was 
issued June 1998.  A substantive appeal was received in July 
1998.  The veteran testified at a personal hearing at the RO 
in July 1998.

The veteran's appeal also originally included the issue of 
entitlement to nonservice-connected pension, but that issue 
was granted in full by rating decision in August 1998.  It is 
therefore no longer in appellate status. 

In June 1999, the veteran testified at a hearing before the 
undersigned member of the Board sitting at the RO.  At that 
time, a motion was made and granted leaving the record open 
for a period of 60 days to allow the veteran to obtain 
additional evidence.  38 C.F.R. § 20.709 (1999).  The 60 day 
period has expired without receipt of additional evidence, 
and the Board therefore proceeds with its appellate review of 
the veteran's claims.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's dermatitis and his period of active military 
service. 

2.  By rating decision in May 1983, a claim by the veteran 
for entitlement to service connection for glaucoma and 
headaches was denied; veteran did not initiate an appeal from 
that determination.

3.  In July 1992, a request by the veteran to reopen his 
claim of entitlement to service connection for glaucoma and 
headaches was denied; the veteran did not initiate an appeal 
from that determination.

4.  Evidence received subsequent to the July 1992 decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for glaucoma and headaches.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for dermatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The July 1992 determination finding no new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for glaucoma and headaches is the most 
recent final decision as to that issue.  38 U.S.C.A. § 
7105(c) (West 1991); Evans v. Brown, 9 Vet.App. 273, 285 
(1996).

3.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection for glaucoma and headaches, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dermatitis

The veteran essentially contends that he has dermatitis or a 
skin rash that had its onset during service.  

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or condition occurred in 
service alone is not enough; there must be a resulting 
chronic disability.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required. See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

The record includes a medical diagnosis of current disability 
in the form of the report of VA examination in April 1997 
which included a diagnosis of dermatitis.  The requirement of 
a medical diagnosis of current disability has therefore been 
met.  Epps.  Further, the veteran's assertions that he 
suffered from skin symptomatology during service is accepted 
for well-grounded purposes.  Epps.  

However, what appears to be lacking is the final well-
grounded requirement of medical evidence of a link between 
the current dermatitis and the veteran's military service.  
In this regard, the claims file does not include medical 
evidence showing a continuity of symptomatology to link the 
current skin disorder to service.  On separation examination 
in June 1969, the veteran denied having skin disease and his 
skin was clinically evaluated as normal.  Although the record 
includes various VA and private medical records dated in the 
early 1980's and thereafter, the record is devoid of any 
medical evidence of a skin disorder until the VA examination 
in April 1997, approximately 28 years after the veteran's 
military service.  

The Board recognizes the veteran's statements and testimony 
regarding his having skin problems since service, but there 
must be medical evidence of such a continuity of symptoms.  
There is no such medical evidence, nor is there a medical 
opinion otherwise relating the skin problem to service or to 
the symptoms reported by the veteran since service.  Savage.   

The Board stresses that the veteran (although sincere in his 
claim) is not competent to offer the required medical nexus 
opinion.  While it is true that a lay witness such as the 
veteran is competent to testify as to what he believes are 
manifestations of a disease or disability, it is the province 
of health care professionals to enter conclusions which 
require medical opinions, such as a current medical diagnosis 
of disability or an opinion as to the relationship between a 
current disability and service.  As a result, the veteran is 
not competent to offer a medical nexus opinion regarding the 
relationship between any current disability and service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  The Board views this discussion as 
sufficient to inform the veteran of the elements and evidence 
necessary to well ground his claim of entitlement to service 
connection for dermatitis.  


Glaucoma and Headaches

Entitlement to service connection for glaucoma and headaches 
was initially denied by rating decision of May 1983.  The 
veteran was notified of that decision and furnished notice of 
appellate rights and procedures, but he did not file a notice 
of disagreement to initiate an appeal.  Accordingly, the May 
1983 decision became final.  38 U.S.C.A. § 7105(c).  The 
veteran subsequently requested that his claim be reopened 
and, in a July 1992 decision, it was determined that no new 
and material evidence had been received to reopen his claim.  
The veteran was also notified of the July 1992 decision and 
furnished notice of appellate rights and procedures, but he 
did not file a notice of disagreement to initiate an appeal.  
Accordingly, the July 1992 decision also became final.  38 
U.S.C.A. § 7105(c).  In 1996, the veteran again requested 
that his claim be reopened.  The RO denied his request by 
rating decision in June 1997, and the present appeal ensued. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C. § 5108.  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Before turning to the record, the Board also notes that in 
order to reopen a claim, there must be new and material 
evidence presented or secured "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).  Accordingly, the Board 
must consider whether new and material evidence has been 
received since the July 1992 decision.

The evidence that was of record at the time of the July 1992 
decision included service medical records and post-service 
clinical records from the 1980's on.  The latter records 
demonstrated onset and treatment for glaucoma and headaches 
related to vision pathology. 

In the context of the current claim, private treatment 
records for the period from 1980 to 1991 have been submitted.  
Many of these records, particularly those generated in the 
early 1980's, are duplicates of records previously 
considered.  Also submitted are VA outpatient treatment 
records from 1991 through 1995 along with a VA general 
medical examination report of April 1997.  These new 
treatment records document continuing treatment for glaucoma.  
However, there was already evidence of record in July 1992 
showing treatment for glaucoma and headaches believed to be 
associated with such glaucoma.  The newly received items of 
evidence therefore appear to be cumulative in that they 
merely reiterate what was already known in July 1992.  

The veteran has offered sworn testimony subsequent to July 
1992 regarding his belief that his glaucoma and headaches are 
related to his military service.  However, as explained 
earlier in this decision, it is not shown that the veteran 
has the necessary medical skills and training to offer 
medical opinions.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the veteran's statements and 
testimony that his eye pathology is related to service do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions), nor 
do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim). 

What was lacking in July 1992 and what continues to be 
lacking at this time is medical evidence suggesting a link 
between the veteran's glaucoma and headaches, and his 
military service.  The newly received evidence does not 
include such medical evidence of causation, and is therefore 
not, by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim of entitlement 
to service connection for glaucoma and headaches has not been 
reopened.  


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

